`Opinion issued November 17, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00926-CV
                           ———————————
                 IN RE STEPHEN D. DIFERRANTE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Stephen D. DiFerrante, files this pro se petition for writ of

mandamus complaining of a justice court judgment in a forcible detainer action

that was signed on September 3, 2015.1 Relator has also filed a motion to stay

trial. The petition for writ of mandamus is DENIED. Relator’s motion for emergency

relief is DENIED. All other pending motions are DENIED AS MOOT.

1
      The underlying case is George Wesley Bruner v. Stephen David DiFerrante, cause
      number EV11C0085855, in the Justice Court, Precinct 1, Place 1, Harris County,
      Texas, the Hon. Dale Gorczynski, presiding.
                                 PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                         2